DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,807,730.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims have a narrower scope and, thus, already include the broader scope of the instant claims.  
Each of the instant claims corresponds to its respective claim number in the patent.  For example, instant claim 1 corresponds to patented claim 1.  The only substantive difference between each set of claims is that the instant claims are slightly broader in scope.  Patented claim 1 recites “a distributed power inverter assembly having several inverter power stages and gate drivers, each of the inverter power stages coupled with a separate gate driver of the gate drivers and a separate coil of the coils in the stator ….”  The bolded portions represent aspects of the patented claim that are absent from the instant claims.  The other instant independent claims (13 and 19) recite similar limitations.  The instant dependent claims (2-12, 14-18, and 20) 
Since the patented claims are narrower in scope, they must include the scope of the instant claims (in addition to the further limitations).  As such, the instant claims are properly rejected on grounds of nonstatutory double patenting despite being different in scope from the instant claims.
Allowable Subject Matter
Claims 1-20 are objected to as being subject to a non-statutory double patenting rejection, as detailed above.  The claims would be in condition for allowance should Applicant file a proper terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the instant claims are of substantially the same scope as parent application 16/229,125 (issued as U.S. Patent No. 10,807,730).  The substantive differences can be summarized as the instant claims broadly grouping the inverter power stages, gate drivers, and coils (opposed to “each of the inverter power stages [being] coupled with a separate gate driver …” as recited by the patented claims).  While the instant scope is broader than that of the patented claims, the prior art of record still fails to reasonably disclose “a distributed inverter assembly having several inverter power stages and gate drivers, the inverter power stages coupled with the gate drivers and the coils in the stator, wherein the gate drivers are configured to control supply of direct current to the inverter power stages, and the inverter power stages are configured to convert the direct current supplied to the inverter power stages to alternating current that is supplied 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832                                                                                                                                                                                           
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832